—Order of disposition, Family Court, New York County (Ruth Zuckerman, J.), entered on or about October 30, 1995, which, upon, inter alia, prior fact-finding determinations of neglect against respondent mother, placed the two subject chil*238dren in the custody of petitioner Commissioner of Social Services for 12 months, unanimously affirmed, without costs.
Family Court’s findings of neglect, both primary (as to Kimberly M.) and derivative (as to Shawn P.), against respondent mother were amply supported by police testimony and medical records attesting to, inter alia, bruises and other marks on the body of her daughter Kimberly consistent with excessive corporal punishment, by the mother’s admission to the police that she had inflicted such injuries in the course of administering corporal punishment, by the mother’s having failed to protect Kimberly from her paramour when he was obviously intoxicated, and by undisputed evidence of the mother’s continued drug abuse (see, Family Ct Act § 1012 [f] [i] [B]; see, e.g., Matter of R./W. Children, 240 AD2d 207, lv denied 90 NY2d 807). The mother’s recantation at trial of her admission to the police that she inflicted the child’s bruises in the course of disciplining her children simply created a credibility issue to be resolved by the court (see, Matter of R./B. Children, 256 AD2d 96). Concur — Mazzarelli, J. P., Wallach, Rubin, Andrias and Saxe, JJ.